IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 99-10849
                          Summary Calendar



                            DANNY E. LIKES,

                                               Plaintiff-Appellant,

                                versus

         KENNETH S. APFEL, COMMISSIONER OF SOCIAL SECURITY,

                                                Defendant-Appellee.

                         - - - - - - - - - -
            Appeal from the United States District Court
                 for the Northern District of Texas
                        USDC No. 6:98-CV-78-C
                         - - - - - - - - - -
                            July 28, 2000

Before HIGGINBOTHAM, DUHE’, and WIENER, Circuit Judges.

PER CURIAM:1

     Danny E. Likes appeals the district court’s summary judgment

affirming the Commissioner’s decision denying disability benefits

under 42 U.S.C. § 405(g).    He argues that there is no substantial

(or credible) evidence to support the Commissioner’s determination

that alcohol was a material factor in his medical condition.

         The Commissioner’s decision is supported by substantial

evidence in light of the lay testimony and medical history.

Newton v. Apfel, 209 F.3d 448, 452 (5th Cir. 2000).        Likes has

failed to carry his burden of proving that his alcohol addiction is

     1
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
not a contributing factor material to his disability.   Brown v.

Apfel, 192 F.3d 492, 498 (5th Cir. 1999).      Accordingly, the

judgment of the district court is AFFIRMED.




                                2